Case 2:18-cv-00304-RFB-BNW Document 247-10 Filed 09/15/21 Page 1 of 8




                    Exhibit 10
 Case 2:18-cv-00304-RFB-BNW Document 247-10 Filed 09/15/21 Page 2 of 8




 1   ROTHNER, SEGALL & GREENSTONE
     JONATHAN COHEN (10551)
 2   ELI NADURIS-WEISSMAN (pro hac vice)
     CARLOS COYE (pro hac vice)
 3   510 South Marengo Avenue
     Pasadena, California 91101-3115
 4   Telephone: (626) 796-7555
     Fax:        (626) 577-0124
 5   E-mail: jcohen@rsglabor.com; enaduris-weissmna@rsglabor.com;
             ccoye@rsglabor.com
 6
     CHRISTENSEN JAMES & MARTIN
 7   EVAN L. JAMES (7760)
     DARYL E. MARTIN (6735)
 8   7440 West Sahara Avenue
     Las Vegas, Nevada 89117
 9   Telephone: (702) 255-1718
     Fax:       (702) 255-0871
10   Email: elj@cjmlv.com; dem@cjmlv.com

11   Attorneys for Service Employees International Union
            and Mary Kay Henry
12

13                               UNITED STATES DISTRICT COURT

14                                    DISTRICT OF NEVADA

15   JAVIER CABRERA, an individual;                   Case No.: 2:18-CV-00304-RFB-DJA
     DEBORAH MILLER, an individual,
16   CHERIE MANCINI, an individual,
     NEVADA SERVICE EMPLOYEES UNION                   [1] JOINT STIPULATION AND
17   STAFF UNION (“NSEUSU”),                          MOTION TO EXTEND DEADLINE FOR
     an unincorporated association,                   REBUTTAL EXPERT DISCLOSURE
18
                   Plaintiffs,                        [2] ORDER THEREON
19
     vs.
20
     SERVICE EMPLOYEES INTERNATIONAL
21   UNION. a nonprofit cooperative corporation;
     LUISA BLUE, in her official capacity as
22   Trustee of Local 1107; MARTIN MANTECA,
     in his official capacity as Deputy Trustee of
23   Local 1107; MARY K. HENRY, in her official
     capacity as Union President; CLARK COUNTY
24   PUBLIC EMPLOYEES ASSOCIATION dba
     NEVADA SERVICE EMPLOYEES UNION
25   aka SEIU 1107, a non-profit cooperative
     corporation; DOES 1-20; and ROE
26   CORPORATIONS 1-20, inclusive,
27                 Defendants.

28
 Case 2:18-cv-00304-RFB-BNW Document 247-10 Filed 09/15/21 Page 3 of 8




 1          Pursuant to Local Rule 26-4, the parties, by and through their undersigned counsel,
     hereby stipulate as follows and request this Court to extend the deadline for rebuttal witness
 2   disclosures.
 3

 4   DATED: September 2, 2021              ROTHNER, SEGALL & GREENSTONE
                                           JONATHAN COHEN
 5
                                           ELI NADURIS-WEISSMAN (pro hac vice)
 6                                         CARLOS COYE (pro hac vice)

 7                                         CHRISTENSEN JAMES & MARTIN
                                           EVAN L. JAMES
 8                                         DARYL E. MARTIN
 9

10
                                           By       /s/ Eli Naduris-Weissman
11                                                 ELI NADURIS-WEISSMAN
                                           (pro hac vice)
12                                         510 South Marengo Avenue
                                           Pasadena, CA 91101-3115
13
                                           Tel: (626) 796-7555; Fax: (626) 577-0124
14                                         Attorneys for Service Employees International Union
                                           and Mary Kay Henry
15

16

17

18
19

20

21

22

23

24

25

26
27

28


                                                      1
 Case 2:18-cv-00304-RFB-BNW Document 247-10 Filed 09/15/21 Page 4 of 8




 1            All parties, through their undersigned counsel, hereby stipulate as follows:

 2   I.       STATEMENT OF DISCOVERY COMPLETED
 3            The parties have completed the following discovery to date:

 4         1. Plaintiffs served Defendants with Initial Disclosures.

 5         2. Defendants Service Employees International Union (“SEIU”) and Service Employees

 6            International Union, Local 1107 (“Local 1107”) served Plaintiffs with Initial Disclosures.

 7         3. Plaintiffs served Defendants with Supplemental Disclosures.

 8         4. Defendant SEIU served Plaintiff Javier Cabrera its First Set of Interrogatories.

 9         5. Defendant SEIU served Plaintiff Javier Cabrera its First Set of Requests for Production of

10            Documents.

11         6. Defendant SEIU served Plaintiff Debbie Miller its First Set of Interrogatories.

12         7. Defendant SEIU served Plaintiff Debbie Miller its First Set of Requests for Production of

13            Documents.

14         8. Plaintiff Miller served her expert disclosure.

15         9. Defendant SEIU served its expert disclosure.

16   II.      STATEMENT OF DISCOVERY THAT REMAINS TO BE COMPLETED
17            The following discovery remains outstanding:

18         1. Though the due date for Plaintiffs Miller and Cabrera to respond to SEIU’s discovery
19            requests was August 12, 2019, the parties have agreed to extend the date to August 29,

20            2019. As such, Plaintiff Miller intends to respond to SEIU’s First Set of Interrogatories

21            by August 29, 2019; Plaintiff Cabrera intends to respond to SEIU’s First Set of

22            Interrogatories by August 29, 2019; Plaintiff Miller intends to respond to SEIU’s First Set

23            of Requests for Production of Documents by August 29, 2019; and Plaintiff Cabrera

24            intends to respond to SEIU’s First Set of Requests for Production of Documents by

25            August 29, 2019.

26         2. Defendant SEIU intends to serve Plaintiff Cherie Mancini written discovery, including
27            requests for production of documents and interrogatories.

28


                                                        2
 Case 2:18-cv-00304-RFB-BNW Document 247-10 Filed 09/15/21 Page 5 of 8




 1          3. Defendant Local 1107 intends to serve written discovery, including requests for

 2             production of documents, interrogatories, and request for admission, on all Plaintiffs.

 3          4. Plaintiffs intend to serve written discovery on Defendants SEIU and Local 1107.

 4          5. Plaintiffs intend to take several depositions in this matter.

 5          6. Defendants intend to take the depositions of Plaintiffs in this matter. Defendants may

 6             thereafter seek additional written discovery.

 7   III.      THE REASONS WHY REBUTTAL EXPERT DISCLOSURES WILL NOT BE
 8             COMPLETED BY THE PRESENT DEADLINE
 9             Defendants are unable to fully complete rebuttal expert witness disclosures by September

10   11, 2019, and Plaintiffs believe they could not meet the due date for responding to Defendant

11   SEIU’s discovery requests for the following reasons:

12          1. Defendant SEIU filed a motion to sever and Defendants filed separate motions to dismiss

13             on May 10, 2019. In addition, Defendant SEIU propounded discovery, including

14             interrogatories and requests for production of documents, on Plaintiffs Miller and Cabrera

15             on July 12, 2019.

16          2. On August 12, 2019, Defendant SEIU filed expert witness disclosures. In these

17             disclosures, SEIU explained that selecting and disclosing their expert witnesses and any

18             witness reports was premature for two reasons. First, Defendants’ motions to dismiss and
19             sever were pending and, based on the outcome of those motions, the scope of this

20             litigation could substantially change, including any issues related to damages. Second,

21             because Plaintiffs Miller and Cabrera had not responded to SEIU’s discovery requests,

22             SEIU’s expert witnesses were without the information necessary for them to evaluate any

23             damages and the basis for the claims alleged by Plaintiffs Miller and Cabrera.

24          3. Later, on August 13, 2019, counsel for the Plaintiffs emailed counsel for Defendants,

25             requesting a two-week extension to provide a response to SEIU’s discovery requests.

26             Plaintiffs’ counsel explained that though he received the documents from his clients
27             necessary to respond to SEIU’s discovery requests, more time was necessary for him to

28             complete formal responses, and SEIU has agreed to extend the deadline until August 29,


                                                          3
 Case 2:18-cv-00304-RFB-BNW Document 247-10 Filed 09/15/21 Page 6 of 8




 1            2019. On August 15, 2019, after Defendants made the request, Plaintiffs provided to

 2            Defendants the underlying data and documents on which Plaintiff Miller’s expert report

 3            was based.

 4         4. Defendants SEIU and Local 1107 wish to have the opportunity to disclose rebuttal

 5            experts, if necessary, but are unable to do so in the time allotted. Because of the summer

 6            schedule of the expert that Defendants have consulted, and because Plaintiffs have yet to

 7            respond to SEIU’s written discovery that may inform any rebuttal expert’s opinion,

 8            Defendants require one additional month to complete their rebuttal expert disclosure and

 9            provide the accompanying report.

10         5. This is the first request for an extension of a discovery deadline in this case. The parties

11            have diligently pursued discovery and attempted to adhere to the schedule set forth in the

12            parties’ Joint Proposed Discovery and Scheduling Order, Special Scheduling Request.

13            See ECF No. 31. Instead of resorting to motions disputing discovery issues and asking the

14            Court to resolve these issues, the parties stipulated and agreed that Plaintiffs Miller and

15            Cabrera would receive a two-week extension to August 29, 2019 to respond to SEIU’s

16            discovery requests and the due date for the parties to disclose rebuttal experts would be

17            extended, to October 11, 2019.

18   IV.      PROPOSED SCHEDULE FOR COMPLETING ALL REMAINING DISCOVERY
19            For the foregoing reasons, the parties hereby respectfully request that the Court agree to

20   the following proposed discovery schedule.

21            1.      Current Discovery Schedule

22    Amend Pleadings/Add parties:                       July 13, 2019
23    Initial Expert Disclosures                         August 12, 2019
24    Rebuttal Expert Disclosures                        September 11, 2019
25    Discovery Cutoff for Written Discovery             November 10, 2019
26    Dispositive Motions                                December 10, 2019
27    Joint Proposed Pretrial Order                      January 9, 2020
28


                                                         4
 Case 2:18-cv-00304-RFB-BNW Document 247-10 Filed 09/15/21 Page 7 of 8




 1         2.     Proposed Discovery Schedule

 2   Amend Pleadings/Add Parties:                  July 13, 2019 (same)
 3   Initial Expert Disclosures                    August 12, 2019 (same)
 4   Rebuttal Expert Disclosures                   October 11, 2019
 5   Discovery Cutoff for Written Discovery        November 10, 2019 (same)
 6   Dispositive Motions                           December 10, 2019 (same)
 7   Joint Proposed Pretrial Order                 January 9, 2020 (same)
 8

 9

10

11

12   DATED: August 20, 2019           By         /s/ Eli Naduris-Weissman
                                                ELI NADURIS-WEISSMAN
13
                                                ROTHNER, SEGALL & GREENSTONE
14                                              JONATHAN COHEN
                                                ELI NADURIS-WEISSMAN (pro hac vice)
15                                              CARLOS COYE (pro hac vice)
                                                Attorneys for Service Employees International
16                                              Union and Mary Kay Henry
17   DATED: August 20, 2019           By         /s/ Evan James
18                                              EVAN L. JAMES
                                                CHRISTENSEN JAMES & MARTIN
19                                              Attorneys for Defendant Nevada Service Employees
                                                Union, Luisa Blue, and Martin Manteca
20

21

22   DATED: September 2, 2021         By
                                                Michael Mcavoyamaya
23                                              Attorney for Plaintiffs

24

25

26
27                                    IT IS SO ORDERED

28


                                                   5
 Case 2:18-cv-00304-RFB-BNW Document 247-10 Filed 09/15/21 Page 8 of 8




 1
                                ______________________________
 2                              United States Magistrate Judge
 3

 4                              DATED: ______________________

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28


                                        6
